The purpose of this action was to procure a judicial construction of the will of Joseph W. Meeks, who died in the month of March, 1878. The controversy turns upon the meaning or construction to be imputed to a single phrase or expression which the testator made use of in the fifth clause of his will.
By the fourth or preceding clause the testator bequeathed to his wife, as long as she should remain his widow, the sum of eight thousand dollars per annum during her natural life, the same to be free of all charges, drawbacks, percentage or taxes, and to be paid in quarter-yearly installments, commencing immediately after his decease. This bequest was made upon condition that it should be accepted by the widow in lieu and in full satisfaction of her dower or claim for dower in the estate; and the testator directed his executors and trustees to set apart and to invest and keep invested during the lifetime of his wife, or so long as she should remain his widow, a sum sufficient to produce the annual income of eight thousand dollars, and the necessary expenses for taxes, insurance and repairs attending the real estate, which had also been reserved for the use and benefit of his wife by another and previous clause of the will.
The appellant contends that the corpus of the fund thus appropriated by the will, in order to produce the necessary income of eight thousand dollars per annum and the expenses referred to, has not been disposed of by any provision of the will, and as to that fund the testator died intestate, and that, therefore, his heirs at law and next of kin are entitled to take the same. The bequest to the widow was the income for life of a certain sum to be set apart for that purpose and sufficient in amount to produce the income and expenses specified. *Page 70 
It appears from the pleadings and the record that the executor and trustee under the will did, pursuant to this clause, set apart and invest from the testator's estate the sum of two hundred and forty thousand dollars in order to produce the income and expenses specified by the testator, and that this sum was so held by the executor and trustee at the time of the commencement of the action. It appears also that the widow died prior to the commencement of the action and thus the trust for her benefit has terminated and the principal of the fund must be distributed, according to the terms of the will, or, in case it has not been disposed of by will, under the Statute of Distributions.
By the fifth or residuary clause of the will the testator directs his executors to make division and distribution of all his real and personal estate in the manner thereinafter specifically described, "excepting that part hereinbefore appropriated." If the testator meant by this last expression to exclude from the final division and distribution directed by this clause, the corpus of the fund set apart under the trust for the benefit of the widow, then that part of the estate has not been disposed of by the will; but if he intended by the expression quoted simply to exclude the life estate of the widow, then it has been disposed of, since the fifth clause, in terms, relates to all of testator's real and personal estate not appropriated by the previous clauses of the will. These clauses, it will be seen, appropriated for the benefit of the widow only a life estate in a certain fund sufficient in amount to produce a certain specified income, but they did not assume to dispose of the corpus of that fund upon the termination of the trust. In making final disposition of his residuary estate in the fifth clause, it is obvious that the testator intended to dispose of all his property as therein indicated, except the life interests which had been carved out of the estate by the antecedent provisions of the will, and, hence, the words "excepting that part hereinbefore appropriated," apply to the life interest of the widow only and not to the corpus of the fund.
We should, if possible, give to the language of the testator *Page 71 
a construction which will render the instrument operative rather than invalid, and an interpretation that will produce intestacy as to any part of the estate is to be avoided if possible. (Hoppock v. Tucker, 59 N.Y. 203; Phillips v. Davies,92 N.Y. 199; DuBois v. Ray, 35 N.Y. 162.)
We think it is quite clear, when the will is read as a whole, that the testator intended to dispose of all his property, and that the exception from the final disposition of the residuary estate in the fifth clause was but a method of expressing the idea that he intended the life estate in the fund, bequeathed to his wife in the previous clause of the will, to remain intact and unaffected by the final disposition. But he did not intend that it should embrace the corpus of the fund; on the contrary, that interest was to pass in the division of all his real and personal estate as directed in that clause. This construction is sustained by a careful analysis of all the terms of the will in the learned opinion of the court below at the Special Term, in which we fully concur.
The judgment is right and should be affirmed, with costs, to be paid from the fund in controversy.
All concur.
Judgment affirmed.